Citation Nr: 9915076	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  99-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to permanency of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


REMAND

The veteran had active duty from February 1969 to February 
1971, and from October 1990 to September 1991.

In correspondence dated in May 1999, the veteran requested a 
personal hearing at the RO before a member of the Board. To 
ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










